DECISION
Plaintiff and defendant were general partners in Caserta Village Land Company. On November 15, 1983 they executed a promissory note in connection with a real estate purchase, pursuant to which they would be jointly and severally obligated to John  Campagnone and Alfred Cavallaro for a sum equal to 40% of the fair market value of the real estate upon its sale.
The property in question was sold on July 28, 1993 for $255,000.00, that being the fair market value set by a duly qualified appraiser.
Campagnone and Cavallaro made demand of plaintiff and defendant for 40% of $255,000.00. The note was not paid and Campagnone and Cavallaro sued plaintiff.  A Superior Court justice found the note to be valid and plaintiff liable to Campagnone and Cavallaro for the partnership debt, that being $143,000.00. Plaintiff thereafter settled with Campagnone and Cavallaro for $60,000.00.  As a result of plaintiff's paying the entire partnership debt, he is entitled to contribution from the remaining partner for one-half the debt, or $30,000.00.
All issues currently raised by defendant were addressed by the Superior Court in the matter against Boscia, of which defendant was aware.  Plaintiff has sued defendant for contribution for a partnership debt.  "With respect to contribution, the general rule is that one guarantor is entitled to contribution from his co-guarantor only when he has discharged more than his proportionate share." Thomas v. Jacob, No. 99-79-Appeal.
Plaintiff paid the entire partnership debt and is entitled to contribution from the defendant. Judgment for plaintiff for $30,000.00 plus interest and costs.